Peck, P. J.
(dissenting). It is not apparent why the Lobers and the Miami Ponce de Leon Company were not joined as parties plaintiff in this action or an assignment of their rights made to plaintiff. Defendants are entitled to have any claims which might be asserted by any and all of these persons determined in a single action, or at least be assured of protection from split or multiple claims, and it may be that all necessary parties plaintiff are not included in the action and defendants may have a defense on that ground. On the narrow question presented on the instant motion and appeal, however, of whether a cause of action is stated in favor of the plaintiff corporation, I think the complaint alleges facts sufficient to give plaintiff standing to sue. Therefore, I dissent and vote to reverse the order appealed from and to deny the motion to dismiss the complaint.
Dore, Callahan and Bergan, JJ., concur in decision; Peck, P. J., dissents and votes to reverse and deny the motion to dismiss the complaint in opinion.
Order affirmed, with $20 costs and disbursements to respondents. No opinion. [See post, p. 914.]